ORDER
FRANK J. COZZARELLI of BELLEVILLE, who was admitted to the bar of this State in 1977, having pleaded guilty to one count of knowingly and willfully attempting to evade federal income tax for calendar year 1996 in violation of 26 U.S.C.A 7201, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 18(b)(1), FRANK J. COZZARELLI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that FRANK J. COZZARELLI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FRANK J. COZZARELLI comply with Rule 1:20-20 dealing with suspended attorneys.